 1                         UNITED STATES DISTRICT COURT

 2                                DISTRICT OF NEVADA

 3 IN RE YELLOWSTONE MOUNTAIN                          Case No.: 2:13-cv-01434-APG-EJY
   CLUB LLC
 4                                                          Order for Status Report
   TIMOTHY L. BLIXSETH,
 5
         Plaintiff
 6
   v.
 7
   MARC S. KIRSCHNER, et al.,
 8
         Defendants
 9

10     I ORDER the parties to file a status report by April 24, 2020.

11     DATED this 31st day of March, 2020.

12

13
                                                    ANDREW P. GORDON
                                                    UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23
